BOLIN, Judge.
The application for rehearing specifies numerous errors in our original opinion. After a careful study of the record we have concluded our original decree is correct, although one issue discussed therein needs clarification.
A question has been raised as to the manner in which the court disposed of the plea of contributory negligence which was predicated upon Mrs. HcHenry’s alleged failure to make proper observation before entering the door of the fabric shop. In our original opinion we stated, “The district judge did not find Mrs. McHenry guilty of contributory negligence.” This is a true statement, but is misleading in that it was unnecessary for the district judge to pass upon the plea of contributory negligence as his judgment was based upon plaintiffs’ failure to prove their case by a preponderance of evidence. However, since we reversed the trial court on the issue of liability it was necessary for us to pass on the contributory negligence plea which we did and concluded Mrs. McHenry was not guilty of contributory negligence. We agree with this finding.
We see no necessity for commenting upon the other errors complained of in the application for rehearing because we feel those issues were adequately covered and properly disposed of in our original opinion.
For the reasons stated our former decree is reinstated and made the final judgment of this court.